Citation Nr: 1138441	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied service connection for back pain, bilateral hearing loss, and tinnitus.  

In July 2010, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.

In a September 2010 decision, the Board denied the Veteran's claims for service connection for a back disorder, bilateral hearing loss, and tinnitus.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In April 2011, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision denying service connection for bilateral hearing loss and remanding the matter to the Board for further proceedings consistent with the joint motion.  Pursuant to the joint motion, the Court dismissed the appeal of the Board's decision denying service connection for a back disorder and tinnitus.

In June 2011, the Veteran submitted private medical records from Shasta ENT Specialists, but he did not submit a waiver of his right to have this evidence initially considered by the agency of original jurisdiction.  As will be discussed below, as the Board is fully allowing the benefit on appeal, referral to the agency of original jurisdiction is not necessary.  See 38 C.F.R. § 20.1304(c) (2011).

In August 2011, the Board sent a letter to the Veteran notifying him that the VLJ who conducted the July 2010 was no longer employed by the Board and that he had the right to have another hearing before a VLJ who would make the final determination in his appeal.  38 C.F.R. § 20.707 (2011).  He was instructed to respond to the letter within 30 days and informed that if he failed to respond, the Board would assume he did not want another hearing.  He did not respond.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal, for entitlement to service connection for bilateral hearing loss disability, there are no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

The Board notes, however, that, during the July 2010 Travel Board hearing, the VLJ asked questions designed to elicit relevant information pertaining to the elements of a service connection claim and left the record open for 60 days to allow the Veteran to submit additional evidence.  These actions supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2011) was applicable to Board hearings in July 2010, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with bilateral hearing loss disability as defined by the applicable regulation, including on an April 2004 VA audiological consultation and an April 2006 VA audiological examination.  Those examination reports showed that the auditory threshold in at least one frequency in each ear between 500 and 4000 Hertz was 40 decibels or greater.  See 38 C.F.R. § 3.385.  In addition, the Veteran in his written statements and Board hearing testimony indicated that he was exposed to gunfire from 5" guns during his service and that while he was off the coast of Korea, he was exposed to daily firing missions for approximately six months.  These statements are credible, competent, and consistent with the circumstances of his service, and the Board therefore finds that the Veteran suffered in-service noise exposure.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  

As regards noise exposure during civilian life, the most credible evidence as reflected in VA consultation and examination reports notes that the Veteran was exposed to gunfire while hunting and that he was exposed to some noise while working in the oil fields, in an automobile production company, and as a mechanic.  In his November 2005 claim, he stated that although he was exposed to noise before and after service, it was not to the level or intensity that he experienced during service.  In his July 2007 substantive appeal, the Veteran clarified that he only seldom hunted and was only in the oil fields for 2 or 3 months.  The Board finds these statements credible.  The dispositive issue is thus whether the Veteran's current bilateral hearing loss disability is at least as likely as not related to his in-service noise exposure.  For the following reasons, the Board finds that it is.

There is no evidence of hearing loss disability in service.  The August 1951 enlistment and November 1954 separation reports indicate that the Veteran's hearing acuity in each ear was 15/15 on whispered voice test (i.e., normal).  During the July 2010 Board hearing, the Veteran conceded that he did not experience hearing loss symptoms until many years after service.  However, the absence of hearing loss disability in service or continuity of symptomatology is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. 
§ 3.303(b).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

There are several opinions as to the etiology of the Veteran's bilateral hearing loss disability.  In April 2004, a VA audiologist noted that "hearing loss and tinnitus as likely as not initiated by pre-military recreational noise exposure, exacerbated by military noise, and furthered by post-service occupational and recreational noise."  In April 2006, a VA examiner opined that the Veteran's hearing loss disability was not due to military noise exposure alone, but rather "an accumulation of pre-military noise exposure, military noise exposure, occupational and recreational noise exposure, aging, medical, pharmaceutical and environmental factors."  The examiner further opined that the Veteran's hearing loss disability was "less likely than not" caused by or the result of service, but that the Veteran was exposed to hazardous noise while in service and may have suffered some degree of hearing loss.  The examiner indicated that she could not estimate the percentage of hearing loss due to service without resorting to speculation.

As noted by the parties in the joint motion, the VA audiologist and examiner both indicated that the Veteran's hearing loss disability was due, at least in part, to noise exposure during service.  Under these circumstances, the parties agreed that the medical opinions required reconciliation and clarification.  

In a June 2011 private medical record from Shasta ENT Specialists, Dr. Domb noted in the Veteran's history that the Veteran sat under guns in Korea and that he experienced some degree of noise exposure post service.  The physician's impression was severe sensorineural hearing loss in both ears from noise trauma (5" cannons).  

In this case, although noting other contributing factors, the VA audiologist and examiner both opined that the noise exposure during service contributed to the Veteran's hearing loss disability.  While Dr. Domb did not provide a rationale for his conclusion that the Veteran's hearing loss was caused by noise exposure during service, the physician's opinion is much more definitive and is based on an accurate history of the Veteran's noise exposure.  Collectively, the Board finds that the weight of the evidence supports the conclusion that the Veteran's bilateral hearing loss disability is related to in-service noise exposure and that service connection must be granted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


